DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim amendments were filed on 10/14/2022.
Claims 1-20 are pending.
Claims 1-7 and 13-20 are withdrawn.
Claim 8 is currently amended.
Claims 9-12 are original.
Claim 8 is independent.


Response to Arguments
Applicant's arguments filed 10/14/2022 have been fully considered but they are not fully persuasive. 

Rejections under 35 U.S.C. 112(b)
The prior rejection of claims 8-12 under 35 U.S.C. 112(b) are withdrawn in view of Applicant’s remarks and the current amendments.

Rejections under 35 U.S.C. 102(a)(1)
The prior rejection of claims 8-12 under 35 U.S.C. 102(a)(1) as being anticipated by Khan (US 2016/01210621 A1) have been considered but are moot in view of the new grounds of rejection necessitated by the current amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 6,224,109 B1) in view of Chakrabarti (US 2009/0090770 A1), further in view of Khan (US 2016/0210621 A1).

Regarding claim 8, Yang discloses a physical credential being a passport, a driver’s license, a health card, a state identification card, a birth certificate, or an educational certificate (see Figs. 1-2), comprising: 
a core stock layer conforming to a first architecture specified in an identity card standard, the first architecture defining an arrangement of embedded identity attributes in accordance with X-Y coordinates of the physical credential (see Figs. 1-2, wherein the card is a combined state driver’s license and credit card), the core stock layer comprising:
one or more security attributes embedded in the core stock layer in compliance with a second architecture specified in a payment card standard, the second architecture defining an arrangement of embedded security attributes in accordance with the X-Y coordinates (see Figs. 1 & 2); and
Yang does not explicitly disclose, however Chakrabarti teaches wherein the core stock layer comprises:
one or more wire-based antennas machined into the core stock layer and configured to transmit one or more of the identity attributes to a credential reader (see para. 0015-0016, wherein the antenna is a coil of wire as known in the art);
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the card of Yang to include those features taught by Chakrabarti as discussed above.
One skilled in the art would have been motivated to make the modification to enable contactless transactions (see Chakrabarti, para. 0015-0016).
Yang does not explicitly disclose, however Khan teaches:
a personalization layer affixed to the core stock layer and storing a digitized version of the one or more of the identity attributes in compliance with the identity card standard, such that one or more constraints defined by the second architecture with respect to the X-Y coordinates are met (see para. 0114--0115).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the card of Yang to include those features taught by Khan as discussed above.
One skilled in the art would have been motivated to make the modification so that modification of the identity document, i.e. card, may be identified as it will fail verification and/or authentication (see Khan, para. 0114).

Regarding claim 9, Yang discloses wherein the identity attributes comprise at least one of a constrained code attribute, a barcode, a photograph, a magnetic stripe, a radio frequency identifier, a fluorescent overlay, a hologram, microtext, or laser engraving (see Figs. 1-2).  


Regarding claim 10, the combination as set forth with regards to claim 8 above teaches wherein the core stock layer further comprises a semiconductor chip electrically coupled to the one or more wire-based antennas (see Chakrabarti, para. 0015-0016, wherein smartcards with wireless antennas are coupled to micro-controllers, as known in the art).

Regarding claim 11, Yang discloses wherein the core stock layer stores one or more digital identity tokens in compliance with the identity card standard (see Figs. 1-2).  

Regarding claim 12, Yang discloses wherein the physical credential conforms to at least one of: a Europay, Mastercard, and Visa Consortium (EMVco) standard; an American Association of Motor Vehicle Administrators (AAMVA) standard; an International Standardization Organization (ISO) / International Electrotechnical Commission (IEC) 7810 standard; or a Payment Card Industry Data Security Standard (PCI DSS) (see Figs. 1-2 and Fig. 4; see col. 5, lines 66-19, wherein the card is standard credit card size and can be read by conventional point of sale terminals).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Geuens (US 2008/0314988 A1)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL W ANDERSON can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC WONG
Primary Examiner
Art Unit 3698



/ERIC T WONG/Primary Examiner, Art Unit 3698